Order filed, August 17, 2016.




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-16-00456-CV
                                 ____________

             SEAN MCADOO AND TERA MCADOO, Appellant

                                         V.

             KATY RANCH LUXURY APARTMENTS, Appellee


                  On Appeal from the Co Civil Ct at Law No 4
                            Harris County, Texas
                       Trial Court Cause No. 1076988


                                     ORDER

      The reporter’s record in this case was due August 01, 2016. See Tex. R.
App. P. 35.1. The court has not received a request to extend time for filing the
record. The record has not been filed with the court. Because the reporter’s record
has not been filed timely, we issue the following order.

      We order Jenine Redden, the official court reporter, to file the record in this
appeal within 30 days of the date of this order.

                                  PER CURIAM